Citation Nr: 1527512	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-29 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran had active duty service from January 1969 to September 1970.  His service medals and decorations included the Purple Heart Medal.  He unfortunately died in December 2010; the appellant in this case is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision issued by the VA Regional Office (RO) in Philadelphia, Pennsylvania which denied service connection for the cause of the Veteran's death. 

In February 2014, the Board remanded the claim for further development and it has since returned for further appellate consideration.


FINDINGS OF FACTS

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era and was presumed to have been exposed to herbicides during such service.

2.  The death certificate lists the Veteran's immediate cause of death in December 2010 as cardiopulmonary arrest and his underlying cause of death was a history of chronic obstructive pulmonary disease (COPD).  

3.  At the time of the Veteran's death, service connection was in effect for diabetes mellitus based on presumptive herbicide exposure and residuals of a gunshot wound to the neck.

4.  The Veteran had ischemic heart disease at the time of his death and such disability is presumed to be related to herbicide exposure during Vietnam service.




5.  Resolving all doubt in the appellant's favor, the Veteran's ischemic heart disease contributed materially or substantially to his cardiopulmonary arrest.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.309, 3.312(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the Veteran's death.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  When any Veteran dies from a service-connected disability, the Veteran's surviving spouse is entitled to DIC. 38 U.S.C.A. § 1310.  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).
 
A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection.  38 C.F.R. § 3.312(c).

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for Veterans who have a disease listed in 38 C.F.R. § 3.309(e), and who served on active duty in the Republic of Vietnam during the Vietnam Era. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a)(6)(iii). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

In this case, the Certificate of Death shows that the Veteran died in December 2010; the immediate cause of death was cardiopulmonary arrest and his underlying cause of death was a history of chronic obstructive pulmonary disease (COPD).  At the time of his death, service connection had been in effect for diabetes mellitus based on presumptive herbicide exposure and residuals of a gunshot wound to the neck.

The appellant asserts that the Veteran's death from cardiopulmonary arrest was the result of ischemic heart disease presumed to have been the result of his exposure to herbicides in Vietnam.  In support of the claim, she submitted multiple medical journal and internet articles regarding coronary artery disease and sudden cardiac arrest.  In particular, an internet copy of a Mayo Clinic article titled, "Sudden Cardiac Arrest," indicates that certain heart conditions, including coronary artery disease and heart attacks, can lead to sudden cardiac arrest.  Alternatively, the 




appellant maintains that the Veteran's service-connected diabetes mellitus contributed to his death.

The Veteran's service in Vietnam is undisputed.  His service personnel records show that he had combat service in the Republic of Vietnam from September 1969 to September 1970.  Based on this service, he is presumed to have been exposed to herbicides therein.  Further, during his lifetime, the Veteran had been diagnosed with ischemic heart disease (see May 2014 VA medical opinion), and ischemic heart disease is listed under 38 C.F.R. § 3.309(e) as a disease associated with exposure to an herbicides agent (to include Agent Orange).  Therefore, because the Veteran is presumed to have been exposed to herbicides during his Vietnam service, his ischemic heart disease is presumptively service-connected.

Accordingly, the dispositive issue is whether the Veteran's ischemic heart disease contributed, materially or substantially, to the cause of his death.  

Pursuant to the February 2014 remand, the Board requested that the Veteran's claims file be sent to a VA medical examiner for review and a medical opinion.  Although the May 2014 examiner confirmed that the Veteran had ischemic heart disease during his lifetime, he provided an unfavorable opinion, determining that it was less likely than not that the Veteran's ischemic heart disease was a substantial contributor to his death and that his death was most likely due to his COPD.  The examiner explained further that the Veteran's cardiopulmonary arrest could have been caused by his severe COPD, not solely by his ischemic heart disease.  Thus, the VA examiner's opinion appears to relate the Veteran's ischemic heart disease, at least in part, to his cardiopulmonary arrest.  

Nevertheless, in finding that the Veteran's ischemic heart disease was not a substantial contributor to his death, the VA examiner stated that such disability was only mild in nature, noting that he had not been seen by the VA Cardiology department since 2007.  To the contrary however, the Veteran's medical records actually show that he had been followed for his cardiac disability subsequent to 

2007, as evidenced by private medical records from Marion County Medical Center as well as VA follow-up notes.  Most notably, in May 2009, the Veteran presented to a private hospital with complaints of shortness of breath and ultimately underwent a pacemaker implantation due to a high degree heart block with AV disassociation and severe bradycardia.  See Marion County Medical Center records dated in May 2009; August 2009 VA primary care physician notes.  Because the 2014 VA examiner was apparently unaware of the Veteran's post-2007 cardiac treatment, his opinion that the Veteran's ischemic heart disease was only mild in nature at the time of his death is inadequate as it is clearly based on an inaccurate medical history.  This inadequate opinion is also assigned little or no probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")

Further development could be undertaken so as to remand the claim for additional clarification.  However, the Board finds that the appellant's lay statements and various medical treatise and journal articles that were submitted are consistent with the Veteran's medical evidence.  As the medical evidence shows that the Veteran had a complete heart blockage approximately one-and-a-half years prior to his death, the issue as to whether the Veteran's ischemic heart disease materially or substantially caused his cardiopulmonary arrest, is at the very least, in relative equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, benefit of the doubt shall be given to the appellant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



The appellant's claim for service connection for cause of the Veteran's death must therefore be granted.

ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


